Citation Nr: 0946449	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-09 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a higher initial evaluation for a neck scar, 
residual of squamous cell carcinoma, rated as 10 percent 
disabling from September 17, 2003, and 50 percent disabling 
from July 26, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 
1971.  

This appeal arises from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which granted service connection for 
residuals of squamous cell carcinoma, a scar on the neck, and 
assigned a 10 percent rating for the neck scar, effective 
September 17, 2003.  

Subsequently, the RO in a September 2006 rating decision 
assigned a 50 percent rating for the scar of the neck, 
effective July 26, 2006.  


FINDINGS OF FACT

Since the date of his claim, the Veteran's residuals of 
squamous cell carcinoma have included a scar of the neck 
which is 15 centimeters long, depressed, adherent and 
hypopigmented, but the residuals have not resulted in gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles),  cheeks, lips), or; six or more 
characteristics of disfigurement.


CONCLUSION OF LAW

1.  The criteria for an initial rating of 50 percent for a 
scar of the neck, prior to July 26, 2006, have been met.  
38 U.S.C.A. § 1155 (West 2002);38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2009).  

2.  The criteria for an initial rating in excess of 50 
percent for a scar of the neck have not been met.  
38 U.S.C.A. § 1155 (West 2002);38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2009).  



\

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

This appeal arises from a rating decision which granted 
service connection and assigned an initial rating.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Therefore, no 
additional notice or assistance to the Veteran is required.  

Initial Rating 

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Schedule for Rating Disabilities provides the following 
criteria for rating scars of the neck at 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2009):  

7800  Burn scar(s) of the head, face, or neck; scar(s) of the 
head, face, or neck due to other causes; or other 
disfigurement of the head, face, or neck:

	With visible or palpable tissue loss and either gross 
distortion or  		asymmetry of three or more features or 
paired sets of features  		(nose, chin, forehead, eyes 
(including eyelids), ears (auricles),  		cheeks, lips), 
or; with six or more characteristics of disfigurement	80

	With visible or palpable tissue loss and either gross 
distortion or  		asymmetry of two features or paired sets 
of features (nose, chin,  		forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or;  		with 
four or five characteristics of disfigurement	50

	With visible or palpable tissue loss and either gross 
distortion or  		asymmetry of one feature or paired set of 
features (nose, chin,  		forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or;  		with 
two or three characteristics of disfigurement	30

	With one characteristic of disfigurement	10

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under §4.118, are:

		Scar 5 or more inches (13 or more cm.) in length. 
		Scar at least one-quarter inch (0.6 cm.) wide at 
widest part. 				Surface contour of scar 
elevated or depressed on palpation. 				Scar 
adherent to underlying tissue. 		
        Skin hypo-or hyper-pigmented in an area exceeding 
six square 	inches (39 sq. cm.). 		
        Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in 	an area exceeding six square inches 
(39 sq. cm.). 		Underlying soft tissue missing in an 
area exceeding six square 	inches (39 sq. cm.). 	
	
Skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or 	DC 6063 (anatomical loss 
of one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

Note (4): Separately evaluate disabling effects other than 
disfigurement that are associated with individual scar(s) of 
the head, face, or neck, such as pain, instability, and 
residuals of associated muscle or nerve injury, under the 
appropriate diagnostic code(s) and apply § 4.25 to combine 
the evaluation(s) with the evaluation assigned under this 
diagnostic code.

Note (5): The characteristic(s) of disfigurement may be 
caused by one scar or by multiple scars; the 
characteristic(s) required to assign a particular evaluation 
need not be caused by a single scar in order to assign that 
evaluation.

	With visible or palpable tissue loss and either gross 
distortion or  		asymmetry of three or more features or 
paired sets of features  		(nose, chin, forehead, eyes 
(including eyelids), ears (auricles),  		cheeks, lips), 
or; with six or more characteristics of disfigurement	80

In this case there is no involvement of the features, the 
nose, chin, forehead, eyes, ears or cheeks.  To show 
entitlement to a higher rating than 50 percent there must be 
evidence of at least six of more characteristics of 
disfigurement.  

The only evidence of record which addresses the 
characteristics of disfigurement is the description found in 
the July 2006 VA scars examination report.  Clearly, the 
Veteran's scar on his neck meets four of the listed 
characteristics for disfigurement set out above.  The 
examiner recorded that the Veteran's neck scar was 15 
centimeters in length, it was adherent to the underlying 
tissue, depressed and hypopigmented.  

The width of the scar was not reported.  The Board notes, 
however, that as a surgical scar it would not be expected to 
be a quarter inch or more wide.  Nevertheless, even if the 
width were assumed to be a quarter inch wide, this would not 
be enough to warrant a higher rating as that would only be 
the fifth characteristic of disfigurement.    

The other characteristics are not shown.  The VA examiner 
specifically noted that the texture of the skin was normal 
and that there was no inflexibility of the skin.  The area of 
the neck scar does not cover six square inches or 39 square 
centimeters.  The scar was measured as 15 centimeters long 
and described as U shaped.  There is evidence of only four or 
at most five of the eight characteristics of disfigurement.  
Thus, a higher rating than 50 percent is not for assignment 
as six characteristics of disfigurement are not shown by the 
evidence.  In addition, in the absence of any involvement of 
the features, auricles, cheeks or lips, a higher rating is 
not warranted.  

Nevertheless, the Board agrees with the Veteran's 
representative that there is no evidence which would support 
a finding that the characteristics described in July 2006 
were not in existence prior to that date.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  On the contrary, a surgical 
scar presumably would have been essentially stable since the 
date of claim.  For that reason, the Board finds the evidence 
supports the assignment of a 50 percent rating for the neck 
scar prior to July 26, 2006.  In this instance the Veteran's 
limitation of motion of the neck has been separately rated 
and includes consideration of pain.  


ORDER

A 50 percent initial rating for a scar of the neck, residual 
of squamous cell carcinoma, prior to July 26, 2006, is 
granted, subject to regulations governing the award of 
monetary benefits.  

An initial rating in excess of 50 percent for a scar of the 
neck, residual of squamous cell carcinoma, is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


